DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,10,24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds(3500893) taken together with Hartfield et al(5345124).
McReynolds teaches a heat and mass transfer system comprising: at least one flow distribution head(18 in figure 1) having a nonlinear outer surface; at least one downstream conduit(20) extending downstream from the at least one flow distribution head, wherein the at least one downstream conduit has an outer surface with a width that is narrower than a widest width measurement of the at least one flow distribution head, at least one fluid supply system configured to release a liquid film onto the nonlinear outer surface such that the liquid film flows on the nonlinear outer surface of the at least one flow distribution head and onto the at least one downstream conduit via at least one fluid supply conduit(14);  and at least one heat transfer medium supply system in fluid communication with the at least one downstream conduit such that at least one heat transfer medium is delivered to the at least one downstream conduit 
Hartfield et al(5645124) in figures 7,8B, and 9 teaches a heat and mass transfer system including a flow distribution head(75) having a non linear outer surface and the flow distribution head including an opening(90 in figure 8B) in an upper surface forming a feed containment pool , and a fluid supply system to release a liquid film on the non linear outer surface, and a pair of flanges(61) forming a slot(60) for supplying fluid to the feed containment pool.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow distribution head of McReynolds with at least one opening on an upper surface forming a feed containment pool so that the heat exchange liquid flows at a consistent rate over the non linear surface after being supplied to the upper surface opening.  
McReynolds taken together with Hartfield et al further teaches wherein the at least one flow distribution head has an at least partially spherical outer surface.  McReynolds taken together with Hartfield et al further teaches wherein the heat transfer medium is steam.  McReynolds taken together with Hartfield et al further teaches wherein the feed containment pool is spherical  McReynolds taken together with . 
Claims 26-28, 32,33 are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds(3500893) taken together with Hartfield et al(5345124).
McReynolds teaches a heat and mass transfer system comprising: at least one flow distribution head(18 in figure 1) having a nonlinear outer surface; at least one downstream conduit(20) extending downstream from the at least one flow distribution head, wherein the at least one downstream conduit has an outer surface with a width that is narrower than a widest width measurement of the at least one flow distribution head, at least one fluid supply system configured to release a liquid film onto the nonlinear outer surface such that the liquid film flows on the nonlinear outer surface of the at least one flow distribution head and onto the at least one downstream conduit via at least one fluid supply conduit(14);  and at least one heat transfer medium supply system in fluid communication with the at least one downstream conduit such that at least one heat transfer medium is delivered to the at least one downstream conduit while the liquid film flows on the outer surface of the at least one downstream conduit.  McReynolds is silent as to wherein the at least one flow distribution head includes at least one opening on an upper surface forming a feed containment pool therein,   and the fluid supply conduit configured to supply fluid into the feed containment pool and the at least one fluid to flow out of the at least one opening in the at least one flow distribution head and onto the nonlinear outer surface of the at least one flow distribution head.  

McReynolds taken together with Hartfield et al further teaches wherein the at least one flow distribution head has an at least partially spherical outer surface.  McReynolds taken together with Hartfield et al further teaches wherein the heat transfer medium is steam.  McReynolds taken together with Hartfield et al further teaches wherein the feed containment pool is spherical  McReynolds taken together with Hartfield et al further teaches wherein the feed containment pool has a cup shaped internal configuration.  


Allowable Subject Matter
Claims 21-23 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2-15-2022 have been fully considered but they are not persuasive.
Applicant argues the cited references do not disclose the claimed feed containment pool of amended claim 1 and new claim 26.  
Examiner notes the amendment to claim 1 and newly submitted claim 26 required inclusion of new prior art reference Hartfield et al(5645124), wherein as noted in the included prior art rejections. Hartfield et al teaches a flow distribution head that includes at least one opening on an upper surface of a distribution head with a nonlinear outer surface.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 10, 2022